

117 SRES 354 ATS: Celebrating the 100th Anniversary of military aviation in Indiana. 
U.S. Senate
2021-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 354IN THE SENATE OF THE UNITED STATESAugust 11 (legislative day, August 10), 2021Mr. Braun (for himself and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONCelebrating the 100th Anniversary of military aviation in Indiana. Whereas, on February 10, 1920, the Indiana National Guard was granted authority by the Department of War to organize an air unit within its infantry divisions;Whereas, on August 1, 1921, the 137th Observation Squadron at Fagley Field in Kokomo, Indiana, received recognition as an Indiana National Guard unit;Whereas, on July 1, 1942, Bunker Hill Naval Air Station was established as a training base for pilots of the United States Navy, United States Marine Corps, and United States Coast Guard; Whereas, in 1947, the United States Air Force was created as a separate armed service, and the Indiana Air National Guard was formed, comprised of the 122nd Fighter Group, the 113th Fighter Squadron, the 113th Utility Flight, the 112th Air Service Group, and the 113th Weather Station;Whereas, on June 22, 1954, the former Bunker Hill Naval Air Station was reopened as Bunker Hill Air Force Base; Whereas, on February 1, 1959, the 38th Aviation Company, the aviation element of the 38th Division of the Indiana Army National Guard, was formed and federally recognized;Whereas, on May 12, 1968, Bunker Hill Air Force Base was renamed in honor of Lieutenant Colonel Virgil I. “Gus” Grissom, a native of Indiana and 1 of 3 astronauts that perished in the Apollo 1 capsule fire; Whereas, on January 15, 1971, the 434th Special Operations Wing was reactivated at Grissom Air Reserve Base;Whereas the 434th Special Operations Wing has been redesignated overtime and today is designated as the 434th Air Refueling Wing and colloquially known as the Hoosier Wing;Whereas the original components of the Indiana Air National Guard and the 38th Division aviation element have been reorganized over time and today are designated as the 122nd Fighter Wing, 181st Intelligence Wing, and the 38th Combat Aviation Brigade; Whereas the Indiana Air National Guard is the aerial militia of the State of Indiana and an element of the Indiana National Guard;Whereas members of the Indiana Air National Guard and the 38th Combat Aviation Brigade serve to protect Hoosiers during State emergencies and in national and international times of crisis;Whereas the mission of the Indiana Air National Guard is to— (1)provide protection of life and property, while preserving peace, order, and public safety; and(2)maintain well-trained, well-equipped units for prompt mobilization during war and national emergencies;Whereas the mission of the 38th Combat Aviation Brigade is to— (1)mobilize, deploy, and conduct full spectrum aviation operations in support of the 38th Infantry Division to respond to State emergencies and directed missions throughout Indiana; and(2)mobilize, deploy, and conduct aviation operations to provide freedom of maneuver to United States and coalition forces during war time; Whereas the mission of the 434th Air Refueling Wing is to—(1)develop and maintain the operational capability of units and train reservists for worldwide duty; and(2)generate aircraft and crews in support of Air Mobility Command; Whereas aviation units from Indiana have served in various international conflicts since their inception, including the Korean War, the Berlin Crisis, the Persian Gulf War, and Operation Decisive Endeavor; Whereas the units have also served in the Global War on Terrorism, engaging in Operation Noble Eagle air defense over United States cities and deploying overseas in Operation Enduring Freedom, Operation Iraqi Freedom, Operation New Dawn, and Operation Odyssey Dawn;Whereas the Indiana Air National Guard is one of 29 original observation squadrons of the United States Army National Guard formed prior to World War II;Whereas the aviation units of Indiana have earned numerous awards over the 100 year history of military aviation in Indiana;Whereas military aviation in Indiana is currently composed of— (1)the 122nd Fighter Wing stationed in Fort Wayne; (2)the 181st Intelligence Wing stationed in Terre Haute; (3)the 38th Combat Aviation Brigade headquartered in Indianapolis; and(4)the 434th Air Refueling Wing stationed at Grissom Air Reserve Base; andWhereas, August 1, 2021, marks the 100th anniversary of military aviation in Indiana: Now, therefore, be itThat the Senate—(1)celebrates August 1, 2021, as the 100th anniversary of military aviation in Indiana; and(2)recognizes the continued service of the Indiana Air National Guard, the Aviation Brigade of the Indiana Army National Guard, and the 434th Air Refueling Wing of the United States Air Force Reserve Command. 